Order entered December 20, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01327-CV

                              MACARIO FLORES, Appellant

                                              V.

             FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-05190-C

                                          ORDER
       Before the Court is appellant’s December 17, 2013 motion for extension of time in which

to file the brief. Because appellant has filed an indigency affidavit, which we have referred to

the trial court, appellant’s brief is not yet due. Accordingly, we DENY as premature appellant’s

extension motion.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE